Citation Nr: 0817121	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  07-14 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for malignant melanoma 
of the right forearm, to include residual scarring, claimed 
as due to exposure to herbicides.

2.  Entitlement to an initial compensable rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1948 to December 
1970.  The record shows that he served in the Republic of 
Vietnam from June 1967 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision by the RO.

The veteran requested a personal hearing with a member of the 
Board at the RO in his September 2007 VA Form 9.  However, by 
an election form filed with the RO in October 2007, he 
withdrew his request for a hearing.

The issue of entitlement to an initial compensable rating for 
erectile dysfunction is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The veteran does not have current malignant melanoma of 
the right forearm.

2.  Any residual scarring due to malignant melanoma removal 
of the right forearm was not caused or aggravated by the 
veteran's military service, nor may it be presumed to be 
related thereto.


CONCLUSION OF LAW

Malignant melanoma of the right forearm with any residual 
scarring was not incurred in or aggravated by active military 
service, and may not be presumed to be related thereto.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claims of service 
connection, including entitlement to service connection for 
malignant melanoma, a VCAA notice letter was sent in January 
2006, prior to the RO's June 2006 decision.  That letter 
informed the veteran of the evidence necessary to establish 
service connection.  He was notified of his and VA's 
respective duties for obtaining evidence.  He was asked to 
send information describing additional evidence for VA to 
obtain, and to send any medical reports that he had.  In a 
July 2006 letter incorporated as part of the letter notifying 
the veteran of the June 2006 decision, the RO additionally 
informed him of the criteria for establishing a rating and an 
effective date in connection with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim of service 
connection for malignant melanoma, some of the required 
notice was not provided to the veteran until after the RO 
entered its June 2006 decision on his claim (in this case the 
notice required by Dingess was provided consecutively with 
notice of the decision).
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  The veteran has not identified 
and/or provided releases for any other relevant evidence that 
exists and can be procured.  Therefore, no further 
development action is warranted.

The Board notes, and the veteran's representative has noted, 
that a VA examination was not provided with regard to the 
veteran's claim of service connection for malignant melanoma 
of the right forearm.  Under 38 C.F.R. § 3.159(c)(4) (2007), 
VA will provide a medical examination or opinion if the 
information and evidence of record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim but: 1) contains competent lay or medical evidence that 
the claimant has a current diagnosed disability, or 
persistent or recurring symptoms of disability; 2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and 3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  See 38 U.S.C. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  In the 
present case, the veteran's private medical records were 
sufficient to show that he does not have a current diagnosed 
disability of malignant melanoma on the right forearm.  
Hence, a VA examination was not warranted.

II.  The Merits of the Veteran's Claim

Entitlement to service connection for malignant melanoma of 
the right forearm, to include residual scarring, claimed as 
due to exposure to herbicides.

In his April 2007 substantive appeal (VA Form 9), the veteran 
contended that, at the time of his separation from service in 
December 1970, he had malignant melanoma of the right forearm 
with cosmetic deformity.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first 
Hickson element, the current existence of a disability.  
Without it, service connection cannot be granted. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Analysis

With respect to Hickson element (1), as noted above, the 
veteran has presented no competent medical evidence of a 
current disability due to malignant melanoma of the right 
forearm, except for possible residual scarring.

Review of the treatment records from the veteran's private 
dermatologists reveals that the veteran initially had a 
superficial spreading malignant melanoma of the right forearm 
excised on April 7, 1989 by Dr. H.P., who noted that the 
veteran had had an atypical nevus removed from the same area 
several years prior.  A week later the excision was widened 
and a basal cell carcinoma was excised in the same area. 
During May 1989, Dr. H.P. conducted an elective sinus 
hyperplasia of the right lymph node to see if the melanoma 
had spread, but it had not.  During April 1991, Dr. H.P. 
excised a basal cell carcinoma from same area of the right 
forearm of the prior basal cell carcinoma which he deemed to 
have been previously inadequately excised.

During December 1995, Dr. R.M. excised a skin lesion from the 
right forearm, noting that it was in the same area as the 
1989 malignant melanoma, and that there was dermal scarring 
and solar elastosis, but was negative for malignancy.  In 
November 1998 and September 2000, Dr. R. M. noted that there 
were no signs of recurrence of malignant melanoma of the 
right forearm.  

Treatment records from Dr. S.R., the veteran's current 
private dermatologist, for the period from March 2004 to 
September 2005, show that the veteran had been receiving 
follow-up treatment for sun damaged skin on several areas of 
his body.  Dr. S.R. specifically commented in March 2004 that 
there had been no recurrence of the malignant melanoma of the 
right forearm.  He noted in September 2005 that sites where 
malignancies were treated showed no recurrence, and he saw no 
new lesions of suspicious malignancy.  

In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
evidence is lacking in this case.

There being no evidence of present disability of malignant 
melanoma of the right forearm, Hickson element (1) is not 
met, and the veteran's claim is denied.

However, inasmuch as there is evidence of possible residual 
scarring as secondary to the veteran's history of malignant 
melanoma of the right forearm, for the sake of completeness, 
the Board will briefly address the remaining two Hickson 
elements.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), 
citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the 
Board has the fundamental authority to decide in the 
alternative].

With respect to element (2), in-service injury or disease, 
there are certain diseases associated with exposure to 
herbicide agents that may be presumed to have been incurred 
in service even though there is no evidence of the disease in 
service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
(2007) are met.  See 38 C.F.R. § 3.309(e) (2007).  The term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases for which service connection may be presumed to be 
due to an association with herbicide agents do not include 
melanoma.  In general, for service connection to be granted 
for one of these diseases, it must be manifested to a degree 
of 10 percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See C.F.R. § 3.307(a)(6)(ii) (2005); 
68 Fed. Reg. 34,541 (June 10, 2003) amending 38 C.F.R. § 
3.307(a)(6)(iii) implementing the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2007).

The veteran served on active duty from May 1948 to December 
1970.  There are no clinical entries among the medical 
records that relate the veteran's malignant melanoma of the 
right forearm to any incident in service.  The veteran's 
service medical records are negative for any indication of a 
skin disability in service.  While the veteran had a 
superficial spreading malignant melanoma completely excised 
in 1989, there is no competent evidence of record to relate 
his diagnosis to his military service.  

As noted above, the veteran served in the Republic of Vietnam 
from June 1967 to June 1968.  He is consequently presumed to 
have been exposed to herbicides. However, melanomas are not 
one of the diseases subject to presumptive service 
connection.  Because melanoma was not shown until many years 
after service, service connection for the veteran's melanoma 
on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309 is not 
warranted.  

Since there is no evidence of in-service injury or disease, 
and the veteran's malignant melanoma of the right forearm 
cannot be presumptively service connected, Hickson element 
(2) is not met.  

Concerning Hickson element (3), medical nexus, in the absence 
of any current disability due to malignant melanoma of the 
right forearm, and evidence of in service injury or disease 
either on a direct or presumptive basis, it logically follows 
that medical nexus evidence would be lacking also.  Indeed, 
there is no medical opinion which suggests that the veteran's 
prior malignant melanoma of the right forearm in 1989 is 
related to his military service many years before.

In conclusion, given the facts that the veteran does not have 
a current disability of malignant melanoma of the right 
forearm due to its not having recurred, melanoma is not 
listed as a presumptive disease due to herbicide exposure, 
and the absence of any manifestation within a year of the 
veteran's separation from service, the preponderance of the 
evidence is against the veteran's claim.  38 C.F.R. §§ 3.307, 
3.309.  Inasmuch as the veteran's claim of service connection 
for malignant melanoma of the right forearm must be denied, 
service connection for any residual scarring as secondary to 
the malignant melanoma must also denied.

The Board notes that the veteran has alleged that his prior 
malignant melanoma of the right forearm and any cosmetic 
deformity/residual scarring are related to his period of 
military service.  While the veteran is capable of providing 
information regarding his symptoms, as a lay person, he is 
not qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a disability due to malignant melanoma 
of the right forearm on a direct basis or due to herbicide 
exposure.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.102 (2007).


ORDER

Service connection for malignant melanoma of the right 
forearm, to include residual scarring, claimed as due to 
exposure to herbicides, is denied.


REMAND

Entitlement to an initial compensable rating for erectile 
dysfunction.

The Board notes that the veteran was not provided a VA 
examination for his now service-connected erectile 
dysfunction for which he has appealed for an initial 
increased rating.  His representative has also complained 
that VA has not evaluated the current severity of the 
veteran's erectile dysfunction.  Where the record does not 
adequately reveal the current state of a disability, the 
fulfillment of the duty to assist includes providing a 
thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate 
medical evaluation frustrates judicial review.  Hicks v. 
Brown, 8 Vet. App. 417, 422 (1995).  Under the circumstances, 
the Board finds that this case must be remanded to the RO to 
obtain a VA examination to evaluate the current status and 
severity of the veteran's service-connected erectile 
dysfunction.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected erectile dysfunction.  Forward 
the claims file to the examiner for 
review of pertinent documents therein.  
The examiner's report must specifically 
note that the claims file was reviewed.  
All appropriate diagnostic tests should 
be conducted.  

(The veteran is hereby notified that it 
is the veteran's responsibility to report 
for the examination and to cooperate in 
the development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655 (2007).)  

2.  Thereafter, review the claims file to 
ensure that the requested development has 
been completed.  In particular, the 
originating agency should review the 
requested examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand, and if it is not, corrective 
action should be taken.

3.  After undertaking any other 
development deemed appropriate, 
readjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


